C0 ON DA WN kw Ww

—
©

11
12
13
14
15
16
17
18
19
20

21,

22
23
24
25
26
27
28

 

Pase 3:19-cv-01387-DMS-RBM Document 40° Filed 12/28/20 PagelD.238 Page 1 of 4

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF CALIFORNIA

D’RON BOTTS, Case No.: 3:19-cv-01387-DMS-RBM

Plaintiff,
ORDER GRANTING JOINT MOTION
Vv. TO EXTEND DISCOVERY AND

PRETRIAL MOTION DEADLINES
CORRECTIONAL OFFICER

SHEPPARD, et al.,
Defendants.

 

‘[Doc. 39]

 

Before the Court is Plaintiff D’Ron Botts (“Plaintiff”) and Defendants J. Newman,
C. Legge, R. Rodriguez, F. Camacho, A. Shepherd, and D. Paramo’s (collectively
“Defendants”) Joint Motion to Extend Discovery Deadlines (“Joint Motion”). (Doc. 39.)
The parties seek a thirty-day continuance of the expert discovery deadlines and the pretrial
motions cutoff. (Ud. at 2.) The parties allege an extension is necessary because Plaintiff
contracted COVID-19, which delayed his ability to execute releases for medical records
and, by extension, hindered their experts’ ability to review those records prior to the expert
designation deadline. (/d. at 3.)

This is the parties’ fifth request to continue scheduling order dates. (Docs. 28, 31,
35, 37, 39.) The August 24, 2020 Order Granting Joint Motion to Continue Trial-Related

I
3:19-cv-01387-DMS-RBM

 

 

 
Oo DAN HD A BP WD NY

BO po wo PO NN HMO WN WN HN HR HR He HF Ke Re ee Re Re

 

pase 3:19-cv-01387-DMS-RBM Document 40 Filed 12/28/20 PagelD.239 Page 2 of 4

Dates set expert designations for December 16, 2020, rebuttal expert designations for
January 6, 2021, expert disclosures for February 3, 2021, rebuttal expert disclosures for
February 19, 2021, and the expert discovery cutoff for March 12, 2021. (Doc. 36 at 3.)

A scheduling order may be modified only upon a showing of good cause and with
the judge’s consent. FED. R. CIV. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,
Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, “the focus of [the good cause] inquiry is
upon the moving party’s reasons for seeking modification.”). When an act must be done
within a specified time and the party files a motion for extension after that time has expired,
the party must show excusable neglect. FED. R. Civ. P. 6(b)(1)(B).. Here, the expert
designation deadline passed before the parties filed the Joint Motion. (See Docs. 36, 39.)
Notwithstanding the foregoing, excusable neglect exists as medical records discovery, and |
by extension, expert witness discovery, have been delayed due to Plaintiff's COVID-19
illness. Thus, the Court finds good cause to grant a continuance of the expert discovery
and pretrial motion deadlines.

Accordingly, the Joint Motion is GRANTED. The Court’s August 24, 2020 Order
Granting Joint Motion to Continue Trial-Related Dates (Doc. 36) is hereby AMENDED
as follows:

1. The parties shall designate their respective experts in writing by January 29,
2021. The parties must identify any person who may be used at trial to present evidence |
pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
retained experts, The date for exchange of rebuttal experts shall be by February 12, 2021.
The written designations shall include the name, address and telephone number of the
expert and a reasonable summary of the testimony the expert is expected to provide. The

list shall also include the normal rates the expert charges for deposition and trial testimony. '

 

! The Joint Motion alleges the timing of the rebuttal expert designation deadline is problematic, arguing
it is impossible to know what requires a rebuttal expert until expert reports are received pursuant to Fed.
R. Civ. P. 26(a)(2)(B). (Doc. 39 at 3.) Such argument is lacks merit. Rebuttal expert designations, if any,

2
3:19-cv-01387-DMS-RBM

 

 
Oo DA NDB On BP WW YN

NO NO NY WN NHN WN WH HN YN RR Re Re Re Re Re Re ee
aoa aN DB On BW NO KK DOD ODO FH nxANI HD A fF WD VP | OS

 

(ase 3:19-cv-01387-DMS-RBM Document 40 Filed 12/28/20 PagelD.240 Page 3 of 4

2. By March 12, 2021, each party shall comply with the disclosure provisions
in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
requirement applies to all persons retained or specially employed to provide expert
testimony, or whose duties as an employee of the party regularly involve the giving of
expert testimony. Except as provided in the paragraph below, any party that fails to
make these disclosures shall not, absent substantial justification, be permitted to use
evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).

3. Any party shall supplement its disclosure regarding contradictory or rebuttal
evidence under Fed. R. Civ. P. 26(a)(2)(D) by March 26, 2021.

4, All expert discovery shall be completed by all parties by April 23, 2021. The
parties shall comply with the same procedures set forth in the paragraph governing fact
discovery. | |

5. Failure to comply with this section or any other discovery order of the court
may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
the introduction of experts or other designated matters in evidence. |
| 6. All other pretrial motions must be filed by May 21, 2021. Counsel for the
moving party must obtain a motion hearing date from the law clerk of the judge who will
hear the motion. The period of time between the date you request a motion date and the
hearing date may vary from one district judge to another. Please plan accordingly. Failure
to make a timely request for a motion date may result in the motion not being heard.
Motions in limine are to be filed as directed in the Local Rules, or as otherwise set by the
district judge. |

7. | The dates and times set forth herein will not be modified except for good cause

shown.

 

are due after the opposing party has provided “a reasonable summary of the testimony [their] expert is
expected to provide.”

3:19-cv-01387-DMS-RBM

 

 

 
0 AN HD OO BP WY NYO F&

_—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(Case 3:19-cv-01387-DMS-RBM Document 40 Filed 12/28/20 PagelD.241 Page 4 of 4

8. All other dates in the Court’s August 24, 2020 Order Granting Joint Motion
to Continue Trial-Related Dates (Doc. 36) remain unchanged.

9. Plaintiff's counsel shall serve a copy of this order on all parties that enter this |
case hereafter.

IT IS SO ORDERED.
DATE: December 28, 2020

 

HON. RUTH BERMUDEZ MOKTENEGRO -
UNITED STATES MAGISTRATE JUDGE

3:19-cv-01387-DMS-RBM

 

 

 
